This is an action on the case in which the plaintiff sues to recover damages for the *557loss of the steamer “Corintia,” her tackle, apparatus and furniture, through the alleged negligence of Maurice L. Grindle, a deputy of the sheriff appointed by the defendant and for whose conduct the defendant is answerable. The jury found for the defendant. The plaintiff moves for a new trial because the verdict is against the law and evidence.
D. E. Hurley, for plaintiff. Deasy & Lynam, for defendant.
On the fifth day of May, 1915, Maurice L. Grindle, the deputy of the sheriff, attached the steamer on a writ issued out of the Supreme Judicial Court. On the twelfth day of September, 1915, the steamer was accidentally destroyed by fire. The two questions of fact that the jury passed upon were, did the officer use ordinary and reasonable care after the attachment and prior to the fire, and since the fire has he done what an ordinary prudent and cautious man should have done to preserve and care for the property remaining under water? The jury found, under proper instructions, as to the care, that it was the duty of the deputy to exercise, both before and after the fire, that he did exercise the care requird, and there was evidence, if the jury believed it, that justified their finding, and we can find nothing in the record that tends to show that the jury were influenced by prejudice, bias or mistake; that the evidence was sufficient to authorize the verdict we think is clear from the reading of the testimony, and the finding of the jury upon the questions of fact must be sustained. Motion overruled.